Hill, C. J.
1. In a suit against a municipality for damages resulting to abutting property from raising the grade of the street in front of the property, testimony as to • the value of other abutting lots before and since the change in the grade of the street would be relevant; but testimony that a similar claim for damages to other abutting property had been settled would not be relevant. Hurt v. Atlanta, 100 Ga. 274 (28 S. E. 65).
'2. On the question of market value before and since the change in the grade of the street, any one possessing sufficient knowledge or information may express his opinion. 1 Whart. Ev. §§255, 449; Central R. Co. v. Skellie, 86 Ga. 693 (12 S. E. 1017).
3. A petition of abutting-property owners to the mayor and council, asking that the grade of the street be changed, is not relevant testimony in a suit brought by one not a party to such petition, for damages alleged to have been caused io property abutting on said street, by the change of the grade thereof. That all the abutting-property owners, except the ■one whose property is alleged to have been damaged by the change in the grade, wanted the change made, furnishes no reason why the one should not be compensated, if in fact his property was so damaged; nor could the wishes of all the others affect the rights of the one, or in any manner illustrate the question of damages, between him and the municipality.
•i. That the court, in ruling on the admissibility of testimony, stated, “that he would overrule the objection, as he had admitted other evidence on the same line, but that he thought there had been brought much evidence into the case that had no bearing or relevancy to the issue,” was not a disparagement of the testimony admitted, and did not tend to destroy the value of such admitted testimony in the minds of the jurors.
•5. The evidence fully warranted the verdict. Judgment affirmed.